Exhibit 10.159a

Execution Version
ACKNOWLEDGMENT OF AMENDMENT TO NOTE PURCHASE AND
PRIVATE SHELF AGREEMENT
This ACKNOWLEDGMENT OF AMENDMENT TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
(this “Acknowledgment”) is dated as of September 30, 2010, by and among TIFFANY
& CO., a Delaware corporation (the “Company”), and each of the holders of Notes
(as defined below) on the signature pages hereto (collectively, the
“Noteholders”). Capitalized terms used herein which are not otherwise defined
herein shall have the meanings assigned to such terms in the Note Agreement (as
defined below).
RECITALS
WHEREAS, the Company and the Noteholders are parties to that certain Note
Purchase and Private Shelf Agreement, dated as of April 9, 2009 (as in effect
prior to July 31, 2009, herein referred to as the “Existing Note Agreement” and
as from time to time amended, restated, supplemented or otherwise modified, the
“Note Agreement”), pursuant to which the Company authorized the issuance of its
(i) 10.0% Series A Senior Notes due April 9, 2018 in the aggregate principal
amount of Fifty Million Dollars ($50,000,000) (the “Series A Notes”) and
(ii) additional senior promissory notes in the aggregate principal amount of One
Hundred Million Dollars ($100,000,000) (the “Shelf Notes” and together with the
Series A Notes, collectively, and as may be amended or restated from time to
time, the “Notes”).
WHEREAS, the Company entered into a successor credit agreement, by and among the
Company, Tiffany and Company, Tiffany & Co. International, Tiffany & Co. Japan
Inc., the other subsidiary borrowers parties thereto and The Bank of New York
Mellon, as administrative agent, dated July 31, 2009 (the “Credit Agreement”),
which contains certain revisions to affirmative and negative covenants, defaults
and events of default, some of which may constitute Credit Agreement
Modifications as defined in the Existing Note Agreement; and
WHEREAS, the Company and the Noteholders desire to acknowledge and confirm an
amendment to the Existing Note Agreement, as set forth herein, due to the
existence of the Credit Agreement Modifications caused by the execution and
delivery of the Credit Agreement.
NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
SECTION 1. Amendments To Existing Note Agreement. The parties hereto acknowledge
and confirm that the Existing Note Agreement, pursuant to the second sentence of
Section 10.7(a) thereof, was deemed to have been amended on July 31, 2009 (the
“Amendment”), as a result of the Credit Agreement Modifications dated as of such
date, as follows:
(a) Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

 

 



--------------------------------------------------------------------------------



 



“Consolidated Adjusted Net Worth” means, as of any date, (a) total stockholders’
equity of the Company and its Subsidiaries on a Consolidated basis on such date
as determined in accordance with GAAP, plus (if negative) and minus (if
positive) (b) accumulated other comprehensive loss (gain), net of tax, plus
(c) the cumulative amount for the period commencing on February 1, 2009 and
ending on such date (or, if such date is not a fiscal quarter end date, the
immediately preceding fiscal quarter end date) of non-recurring non-cash charges
and expenses added back to Adjusted EBIT, net of taxes (other than 2008
Restructuring Charges), minus (d) the difference (if positive) between non-cash
gains and non-cash losses for the period commencing on February 1, 2009 and
ending on such date (or, if such date is not a fiscal quarter end date, the
immediately preceding fiscal quarter end date).
(b) Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:
“Adjusted EBIT” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, (iii) commencing with the calculation period that includes the fiscal
quarter of the Company ending January 31, 2010, non-recurring non-cash charges
and expenses in an aggregate amount not exceeding $100,000,000 (provided that,
in determining the amount of non-recurring non-cash charges and expenses for any
fiscal year, the amount thereof for such fiscal year shall be limited to an
amount not exceeding $100,000,000), and (iv) if such calculation period includes
the fiscal quarter of the Company ending January 31, 2009, the 2008
Restructuring Charges, minus (c) to the extent included in the calculation of
such net earnings for such calculation period, non-recurring non-cash gains.
(c) Until a Credit Agreement Modification shall have occurred in respect
thereof, the following definition shall be substituted for the definition of
“Priority Debt” in Schedule B of this Agreement:
“Priority Debt” means, at any time, without duplication, the sum of
(a) all then outstanding Debt of the Company or any Guarantor secured by any
Lien on any property of the Company or any Subsidiary, other than any such Debt
secured by Liens permitted by any one or more of clauses (a) through (f), (h) or
(i), inclusive, of Section 10.4, plus
(b) all then outstanding Debt of Subsidiaries (other than Debt of any Guarantor
or Consignment/Leasing Indebtedness up to an aggregate outstanding amount for
the Company and the Subsidiaries on a Consolidated basis not exceeding at any
time $10,000,000);
provided that Priority Debt shall not include (x) demand Debt of any Subsidiary
owing solely to the Company or another Subsidiary, (y) Debt of any Subsidiary
under any Guaranty by a Subsidiary which is a party to the Guaranty Agreement of
the Debt of the

 

2



--------------------------------------------------------------------------------



 



Company or any other Subsidiary or (z) Debt of any Subsidiary under any of the
agreements listed in Schedule 10.3.
(d) Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order::
“Adjusted Debt” means, as of any date, the sum of (i) all Adjusted Indebtedness
of the Company and its Subsidiaries on a Consolidated basis on such date and
(ii) (x) Rent Expense for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b) multiplied
by six (6).
(e) Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:
“Adjusted Indebtedness” means, as to any Person, at a particular time, all items
of such Person which constitute, without duplication, (a) indebtedness for
borrowed money or the deferred purchase price of Property (other than trade
payables and accrued expenses incurred in the ordinary course of business),
(b) indebtedness evidenced by notes, bonds, debentures or similar instruments,
(c) obligations with respect to any conditional sale or other title retention
agreement, (d) indebtedness arising under acceptance facilities and the amount
available to be drawn under all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder to the extent such
Person shall not have reimbursed the issuer in respect of the issuer’s payment
of such drafts, (e) liabilities secured by any Lien on any Property owned by
such Person even though such Person shall not have assumed or otherwise become
liable for the payment thereof (other than carriers’, warehousemen’s,
mechanics’, repairmen’s or other like nonconsensual Liens arising in the
ordinary course of business), (f) that portion of any obligation of such Person,
as lessee, which in accordance with GAAP is required to be capitalized on the
balance sheet of such Person, and (g) Guaranties of such Person of Adjusted
Indebtedness of others.
(f) Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:
“Leverage Ratio” means, as of any date, the ratio of (i) Adjusted Debt on such
date to (ii) EBITDAR for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b).
(g) Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:
“Consignment/Leasing Indebtedness” means Indebtedness incurred in the ordinary
course of business of the Company or any Subsidiary to any Person resulting from
the

 

3



--------------------------------------------------------------------------------



 



supplying by such Person to the Company or such Subsidiary with precious metals,
precious gems or jewelry on a consignment or leased basis, which Indebtedness,
if secured, is secured by a Lien only on such property.
(h) Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:
“EBITDAR” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, (iii) depreciation, (iv) amortization, (v) Rent Expense, (vi) commencing
with the calculation period that includes the fiscal quarter of the Company
ending January 31, 2010, non-recurring non-cash charges and expenses in an
aggregate amount not exceeding $100,000,000 (provided that, in determining the
amount of nonrecurring non-cash charges and expenses for any fiscal year, the
amount thereof for such fiscal year shall be limited to an amount not exceeding
$100,000,000), and (vii) if such calculation period includes the fiscal quarter
of the Company ending January 31, 2009, the 2008 Restructuring Charges, minus
(c) to the extent included in the calculation of such net earnings for such
calculation period, non-recurring non-cash gains.
(i) Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:
“Adjusted Fixed Charge Coverage Ratio” means, as of any date, the ratio of
(a)(i) Adjusted EBIT for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b) plus
(ii) Rent Expense for such period to (b)(i) Rent Expense for such period plus
(ii) Interest Expense for such period.
(j) Until a Credit Agreement Modification shall have occurred in respect
thereof, the following new Section 9.7 shall be added to this Agreement in the
appropriate numerical order:
9.7 Leverage Ratio.
At all times the Company will maintain a Leverage Ratio of not greater than:

          Period   Leverage Ratio  
From and including July 31, 2009, to, but excluding, January 31, 2011
    3.25:1.00  
From and including January 31, 2011, and all times thereafter
    3.00:1.00  

 

4



--------------------------------------------------------------------------------



 



(k) Until a Credit Agreement Modification shall have occurred in respect
thereof, the following new Section 9.8 shall be added to this Agreement in the
appropriate numerical order:
9.8 Consolidated Adjusted Net Worth.
At all times the Company will maintain a Consolidated Adjusted Net Worth of not
less than:

              Consolidated Adjusted   Period   Net Worth  
From and including July 31, 2009, to, but excluding, January 31, 2011
  $ 1,400,000,000  
From and including January 31, 2011, and all times thereafter
  $ 1,500,000,000  

(l) Until a Credit Agreement Modification shall have occurred in respect
thereof, the following new Section 9.9 shall be added to this Agreement in the
appropriate numerical order:
9.9 Adjusted Fixed Charge Coverage Ratio.
At all times the Company will maintain an Adjusted Fixed Charge Coverage Ratio
of not less than:

              Adjusted Fixed Charge   Period   Coverage Ratio  
From and including July 31, 2009, to, but excluding, January 31, 2011
    2.00 : 1.00  
From and including January 31, 2011, and all times thereafter
    2.25 : 1.00  

(m) Until a Credit Agreement Modification shall have occurred in respect
thereof, the following new Sections 10.4(i) and 10.4(j) shall be substituted for
Section 10.4(i) of this Agreement in the appropriate numerical order:
(i) Consignment/Leasing Indebtedness Liens — Liens securing precious metals,
precious gems or jewelry consigned or leased to the Company or any Subsidiary
securing Consignment/Leasing Indebtedness up to an aggregate outstanding amount
for the Company and the Subsidiaries on a Consolidated basis not exceeding at
any time $10,000,000; and

 

5



--------------------------------------------------------------------------------



 



(j) Other Liens — Liens securing Adjusted Debt of any Subsidiary and not
otherwise permitted by clauses (a) through (i) inclusive, of this Section 10.4
(other than Liens securing Debt under the Credit Agreement), but only to the
extent that the aggregate principal amount of Debt outstanding secured by such
Liens does not exceed 10% of Consolidated Adjusted Net Worth; provided that
(i) such Debt is permitted to be incurred under Section 10.3(b) and (ii) to the
extent such Liens secure Debt in an aggregate amount in excess of 5% of
Consolidated Adjusted Net Worth, the Liens securing the amount of such Debt in
excess of 5% of Consolidated Adjusted Net Worth (but not the Liens securing the
Debt of 5% or less of Consolidated Adjusted Net Worth) shall also equally and
ratably secure the Notes.
(n) Until a Credit Agreement Modification shall have occurred in respect
thereof, Section 11(f)(ii) of this Agreement is amended to delete “$25,000,000”
and replace it with “$20,000,000.”
SECTION 2. Reference To And Effect Upon The Note Agreement.
(a) Except as specifically modified above, the Existing Note Agreement and the
other Financing Documents shall remain in full force and effect and are hereby
ratified and confirmed.
(b) The execution, delivery and effectiveness of this Acknowledgment shall not,
and the execution, delivery and effectiveness of the Amendment did not,
(i) operate as a waiver of any right, power or remedy of any Noteholder under
the Existing Note Agreement or any Financing Document, nor constitute a waiver
of any provision of the Existing Note Agreement or any Financing Document,
except as specifically set forth herein or therein or (ii) apply to any other
Credit Agreement Modifications as may from time to time be entered into and
which may give rise to Incorporated Covenants. Each reference in the Note
Agreement to “this Agreement”, “hereunder”, “hereof,” “herein” or words of
similar import shall mean and be a reference to the Note Agreement as amended by
the Amendment.
SECTION 3. Costs And Expenses. The Company agrees to reimburse the Noteholders
for all reasonable fees, costs and expenses, including the fees, costs and
expenses of their counsel or other advisors for advice, assistance, or other
representation in connection with this Acknowledgment and the Amendment.
SECTION 4. Governing Law. THIS ACKNOWLEDGMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF NEW YORK.
SECTION 5. Headings. Section headings in this Acknowledgment are included herein
for convenience of reference only and shall not constitute a part of this
Acknowledgment for any other purposes.
SECTION 6. Counterparts. This Acknowledgment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Acknowledgment. Any party hereto
may execute and deliver a counterpart of this Acknowledgment by delivering by
facsimile or other electronic transmission a signature page of this
Acknowledgment signed by such party, and any such facsimile or other
electronically

 

6



--------------------------------------------------------------------------------



 



transmitted signature shall be treated in all respects as having the same effect
as an original signature. Any party delivering by facsimile or other electronic
transmission a counterpart executed by it shall promptly thereafter also deliver
a manually signed counterpart of the Acknowledgment.
SECTION 7. Reaffirmation of Guaranty. Each Guarantor hereby consents to the
terms of this Acknowledgment and the Amendment and agrees and acknowledges that
its obligations under the Guaranty Agreement shall remain in full force and
effect after giving effect to this Acknowledgment and the Amendment.
(signature pages follow)

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment of
Amendment to Note Purchase and Private Shelf Agreement as of the date first
written above.

            COMPANY:

TIFFANY & CO.
      By:   /s/ James N. Fernandez         Name:   James N. Fernandez       
Title:   Executive Vice President and
Chief Financial Officer   

[Signature page to Acknowledgment of Amendment to Note Purchase Agreement and
Private Shelf Agreement.]

 

 



--------------------------------------------------------------------------------



 



            NOTEHOLDERS:

METROPOLITAN LIFE INSURANCE COMPANY

GENERAL AMERICAN LIFE INSURANCE COMPANY
by Metropolitan Life Insurance Company, its
Investment Manager

METLIFE REINSURANCE COMPANY OF VERMONT
by Metropolitan Life Insurance Company, its
Investment Manager
      By:   /s/ Judith A. Gulotta         Name:   Judith A. Gulotta       
Title:   Managing Director   

[Signature page to Acknowledgment of Amendment to Note Purchase and Private
Shelf Agreement.]

 

 



--------------------------------------------------------------------------------



 



              The foregoing is hereby acknowledged and agreed to as of the date
thereof:    
 
            GUARANTORS:    
 
            TIFFANY AND COMPANY    
 
            By:   /s/ Patrick B. Dorsey              
 
  Name:   Patrick B. Dorsey    
 
  Title:   Senior Vice President, General Counsel and Secretary    
 
            TIFFANY & CO. INTERNATIONAL    
 
            By:   /s/ Patrick B. Dorsey              
 
  Name:   Patrick B. Dorsey    
 
  Title:   Vice President and Secretary    
 
            TIFFANY & CO. JAPAN INC.    
 
            By:   /s/ Patrick B. Dorsey              
 
  Name:   Patrick B. Dorsey    
 
  Title:   Vice President and Secretary    

[Signature page to Acknowledgment of Amendment to Note Purchase and Private
Shelf Agreement.]

 

 